On reading the record in this case, which was a writ of error to- the Court of Common Pleas, it appeared that on account of1 the distance of the Judge’s residence, the parties had agreed to dispense with the formality of his signature, and use copies of record certified by the Clerk.
*336But the Court said that this was irregular; It is not like the case of process to bring in parties; who ma'y waive their rights ; but it is an ulterior proceeding to bring up a record, the mode of authenticating which is well settled by law. And it is also due in comity to the Judge of the Court below, that no proceedings be had, tending to reverse his decision, until the whole grounds of it be first certified under his own hand. And for this purpose the cause was continued to the next term;